DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 12/07/2021.  Claims 1-8, 10-19, and 21 are pending.  Claims 9 and 20 have been canceled.  Claim 21 is new.  Claims 1, 15, and 17 have been written in independent form.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0035] – Given that the context of the third sentence pertains to what is currently being presented in the present disclosure, it appears that the word “served” as used in the third sentence is the incorrect tense.
Paragraph [0081] – In the second sentence, the phrase “that readings is taken” is grammatically incorrect.
Appropriate correction is required.

Claim Objections
Claims 12, 16, and 21 are objected to because of the following informalities:
Claim 12 recites the limitations “a more outboard location” and “the inboard location in the tank being lower than that outboard location.”  If “a more outboard location” is being referenced in both recitations of “outboard location,” the language for outboard location should be written in such a way as to avoid antecedent basis issues.  As currently written, 
Claim 16 status identifier reads (Original), but should rather read (Currently Amended) as claim 16 was amended in the instantly filed amendments.
Claim 21 recites the limitation “executing the activating the step” in line 2.  It appears that the second entry of the word “the” is a stray entry, and makes the limitation unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-14 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation "a circulation-flow delivery subsystem, the circulation-flow delivery subsystem adapted to deliver fuel to a heat-dissipating medium associated with the fuel system, the heat-dissipating medium receiving heat through an aircraft skin into an environment 
Additionally, dependent claims 2-8 and 10-14 necessarily inherit the deficiencies of the parent claim.
Claim 21 is rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for activating the scavenge system by opening up motive flow to a conduit feeding the scavenge system upon receiving a first level indication reflecting the fuel level has reached or fallen below a predetermined minimum level, or upon receiving a temperature reading indicating that the fuel temperature has reached a predetermined minimum temperature, does not reasonably provide enablement for executing the activating step without imposing a temperature requirement, if the fuel level remains above the predetermined level.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claimed subject matter for which the specification is not enabling is in claim 21, which does not specify nor include temperature requirements, yet allows for executing the activating step even if the fuel level remains above the predetermined minimum level.  The scope of protection provided by this limitation in claim 21 is not adequately enabled by the initially filed disclosure because the disclosure is not enabling for activating the scavenge system based on the fuel level remaining above the predetermined minimum level, without also including the required .


The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-16
Claim 1 recites the limitation "the heat-dissipating medium receiving heat through an aircraft skin into an environment outside the aircraft."  This limitation is vague, indefinite, and confusing.  If the skin on the underside of the wing acts as a heat-dissipation medium, as set forth in the amended specification filed 12/07/2021, how can the heat-dissipating medium receive heat through itself?  And, how does the heat-dissipating unit receive heat into an environment outside the aircraft?  Two questions: i.) Wouldn’t the entire outside of the aircraft be the environment, so what exactly is “an environment?” and, ii.) If an object is receiving something into an area, how does into and outside happen as claimed?  It seems that from and outside would make more sense, i.e., “the heat-dissipating medium receiving heat through an aircraft skin from an environment outside the aircraft.”  As currently written, and as I understand this limitation, as an example, it seems to be saying that the heat-dissipating medium would receive heat through the front door into an environment outside the house.  How would that happen?  It is not clear what this amendment is attempting to claim.  Finally, if claim 1 is drawn to a fuel system, why is an aircraft being positively claimed in the amended limitation stated hereinabove?  (see MPEP § 2111.02 (II)) As long as any fuel system has all the parts set forth in the claim of what the fuel system comprising, those parts teach that fuel system.  And, barring any unique, special, or unusual characteristics defining any give part, the parts are capable of, configured to, and adapted to perform the requirements of the fuel system.  Please rewrite this claim amendment to clearly communicate what is being claimed.
The term "safe operation" in claim 15 is a relative term which renders the claim indefinite.  The term "safe" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To what is "safe" referring?  For examination .
Claim 15 recites the limitations "the inner regions" in line 7 and "the outer regions" in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.
Additionally, dependent claim 16 necessarily inherits the deficiencies of the parent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 USC § 103 as being unpatentable over Jones, U.S. Patent Application Publication 2015/0217153 A1 (hereinafter called Jones, and it is noted that this reference is cited on the IDS filed 01/31/2020.
Regarding claim 1, as best understood, Jones teaches a fuel system comprising:
a fuel-temperature-control system (See e.g., FIG. 5) for maintaining fuel temperatures in the fuel system, the fuel temperature-control system including a controller (See e.g., FIG. 5 element 403);
a temperature-reading device (See e.g., FIG. 5 element 409) located in the fuel system;
a circulation-flow delivery subsystem (See e.g., FIG. 5 elements 401-404, 408, the unlabeled feed tanks, and the heavy lines and dotted lines associated therewith), the delivery subsystem adapted to deliver fuel to a heat-dissipating medium (See e.g., FIG. 5 element 404) associated with the fuel system, …;
a return arrangement (See e.g., FIG. 5 element 405) for returning fuel from the heat- dissipating medium;
the controller being configured to activate the circulation-flow delivery subsystem (See e.g., FIG. 5 elements 403 & 409; ¶ [0067]) upon the detection of a first reading made by the temperature-reading device (See e.g., FIG. 5 elements 409; ¶ [0067], “The temperature of the main/wing tanks is also measured by means of the in-tank temperature sensors 409, and this temperature measurement information is conveyed to the controller 403 for temperature comparison purposes.”), the first reading being reflective of a first fuel temperature which is either greater than or equal to a predetermined temperature maximum, the predetermined temperature maximum reflecting a fuel-cooling need.
But Jones does not explicitly teach the heat-dissipating medium receiving heat through an aircraft skin into an environment outside the aircraft.
However, Piesker teaches the heat-dissipating medium receiving heat through an aircraft skin into an environment outside the aircraft (See e.g., column 2 lines 1-4; column 12 lines 63-67; column 11 lines 6-10).
(See e.g., column 2 lines 1-4).
Regarding claim 2, Jones, as modified by Piesker in the rejection of claim 1 herienabove, further teaches the controller is further configured to deactivate the circulation-flow delivery subsystem upon detection of a second reading made by the temperature-reading device, the second reading reflecting a second temperature which is either less than or equal to a predetermined temperature minimum, the predetermined temperature minimum being reflective of a fuel-warming need (Jones See e.g., FIG. 5; ¶ [0067], “As the fuel flows through the heat exchanger, its temperature is reduced and flows to the `target tank` 406, by means of the return flow path 405 to reduce the temperature of the fuel in this tank. …  When the temperature of the fuel in the target/center tank reduces below … the required and prescribed temperature, as measured by the in-tank temperature sensor 408, the controller 403 commands the flow control valve 402 closed.” Examiner notes that the claim only requires that the predetermined temperature minimum be reflective of a fuel-warming need.).


Claims 1 and 5-6Doman, U.S. Patent Application Publication 2021/0229827 A1 (hereinafter called Doman), and further in view of Piesker.
Regarding claim 1, as best understood, Doman teaches a fuel system for an aircraft, the fuel system comprising:
a fuel-temperature-control system (See e.g., FIG. 2 element 200) for maintaining fuel temperatures in the fuel system, the fuel temperature-control system including a controller (See e.g., FIG. 2 element 190);
a temperature-reading device (See e.g., FIG. 2 element T1) located in the fuel system;
a circulation-flow delivery subsystem (See e.g., FIG. 2 element 112), the circulation-flow delivery subsystem adapted to deliver fuel to a heat-dissipating medium (See e.g., FIG. 2 element 180) associated with the fuel system, …;
a return arrangement (See e.g., FIG. 2 element 185) for returning fuel from the heat- dissipating medium;
the controller being configured to activate the circulation-flow delivery subsystem (See e.g., FIG. 2 elements 190 & 130; ¶ [0027]) upon the detection of a first reading made by the temperature-reading device (See e.g., FIG. 2 elements 190 & T1; ¶ [0027], where the heated fuel temperature flowing from the heat exchanger 140 read by the sensor T1 teaches detection of a first reading made by the temperature-reading device), the first reading being reflective of a first fuel temperature which is either greater than or equal to a predetermined temperature maximum, the predetermined temperature maximum reflecting a fuel-cooling need.
But Doman does not teach the heat-dissipating medium receiving heat through an aircraft skin into an environment outside the aircraft.
However, Piesker teaches the heat-dissipating medium receiving heat through an aircraft skin into an environment outside the aircraft (See e.g., column 2 lines 1-4; column 12 lines 63-67; column 11 lines 6-10).
(See e.g., column 2 lines 1-4).
Regarding claim 5, Doman, as modified by Piesker in the rejection of claim 1 hereinabove, further teaches wherein the circulation-flow delivery subsystem includes a pump (Doman See e.g., FIG. 2 element 123).
Regarding claim 6, Doman, as modified by Piesker in the rejection of claim 5 hereinabove, further teaches wherein the pump is dedicated to the delivery of fuel to the heat-dissipating medium (Doman See e.g., FIG. 2 element 140).


Claims 3-4 is/are rejected under 35 USC § 103 as being unpatentable over Doman, and further in view of Piesker, and further in view of Buchholz et al., U.S. Patent Application Publication 2012/0298593 A1 (hereinafter called Buchholz).
Regarding claim 3, Doman, as modified by Piesker in the rejection of claim 1 hereinabove, further teaches the controller as set forth in claim 1, but neither Doman nor Piesker teaches a scavenge system, the scavenge system adapted to draw fuel from one or more low points in a fuel vessel in the fuel system for the purpose of maintaining a steady source of fuel in a feed hopper; a level-reading device in the fuel vessel; the controller being further configured to 
However, Buchholz teaches a scavenge system (See e.g., FIGS. 1A-1B; ¶ [0018]), the scavenge system adapted to draw fuel from one or more low points in a fuel vessel (See e.g., FIG. 1B element 10) in the fuel system for the purpose of maintaining a steady source of fuel in a feed hopper; a level-reading device in the fuel vessel (See e.g., FIG. 1B element 36a; ¶ [0018]); the controller (See e.g., FIG. 1B element 36b; ¶ [0018]) being further configured to bring the scavenge system from an inactive state to an active state upon detection that a fuel level is either equal to or has fallen below a predetermined minimum level (See e.g., FIG. 1B; ¶ [0018]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Doman, Piesker, and Buchholz before him, before the effective filing date of the claimed invention, to provide the fuel system of the combined invention of Doman and Piesker with a scavenge system, the scavenge system adapted to draw fuel from one or more low points in a fuel vessel in the fuel system for the purpose of maintaining a steady source of fuel in a feed hopper; a level-reading device in the fuel vessel; the controller being further configured to bring the scavenge system from an inactive state to an active state upon detection that a fuel level is either equal to or has fallen below a predetermined minimum level, as taught by Buchholz.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent fuel form being scavenged to the wing fuel tank to make sure there is enough room for the scavenged fuel without over filling the wing fuel tank, as disclosed in Buchholz (See e.g., ¶ [0018])
Regarding claim 4, Doman, as modified by Piesker in the rejection of claim 1 hereinabove, further teaches the controller as set forth in claim 1, but neither Doman nor Piesker teaches the controller being configured to, when the engine is operating, determine whether a boost pump is operating as a primary source of fuel for the engine, and if the boost pump is operational, turning off either or both of a scavenge system or the circulation-flow delivery device if either or both are on.
However, Buchholz teaches the controller (See e.g., FIG. 1B element 36b; ¶ [0018]) being configured to, when the engine is operating, determine whether a boost pump (See e.g., FIG. 1B elements 28a, 28b; ¶ [0018]) is operating as a primary source of fuel for the engine, and if the boost pump is operational, turning off either or both the scavenge system or the circulation-flow delivery device if either or both are on (See e.g., FIG. 1B; ¶ [0018]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Doman, Piesker, and Buchholz before him, before the effective filing date of the claimed invention, to provide the fuel system of the combined invention of Doman and Piesker with, when the engine is operating, determine whether a boost pump is operating as a primary source of fuel for the engine, and if the boost pump is operational, turning off either or both the scavenge system or the circulation-flow delivery device if either or both are on, as taught by Buchholz.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide pressure assistance for fuel flow to the engine, as disclosed in Buchholz (See e.g., ¶ [0017]).

Claims 10-14Doman, and further in view of Piesker, and further in view of KOMODA (hereinafter called KOMODA).
Regarding claim 10, Doman, as modified by Piesker in the rejection of claim 1 hereinabove, further teaches wherein the aircraft skin is located on the outside … of an aircraft … (Piesker See e.g., FIG. 1 b element 4).
But neither Doman nor Piesker explicitly teaches the aircraft skin is located on the underside of an aircraft wing.
However, KOMODA teaches the aircraft skin is located on the underside of an aircraft wing (See e.g., FIG. 2B element 6).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Doman, Piesker, and KOMODA before him, before the effective filing date of the claimed invention, to provide the fuel system of the combined invention of Doman and Piesker with the aircraft skin is located on the underside of an aircraft wing, as taught by KOMODA.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide lower possibility of failure because of the simple configuration, and improved reliability, as suggested in KOMODA (See e.g., ¶ [0126]).
Regarding claim 11, Doman, as modified by Piesker and KOMODA in the rejection of claim 10 hereinabove, further teaches wherein the aircraft skin located on the underside of the aircraft wing defines internal surfaces of a fuel tank (KOMODA See e.g., FIGS. 2A-2B element W; ¶ [0068]).
Regarding claim 12, Doman, as modified by Piesker and KOMODA in the rejection of claim 11 hereinabove, further teaches wherein the circulation-flow delivery subsystem (Doman See e.g., FIG. 2 element 112) includes a fuel conduit that runs from an inborad location in the fuel tank and delivers the fuel to a more outboard location in the fuel tank (KOMODA See e.g., FIGS. 3-5B element 27), the inboard location in the tank being lower than that outboard location (KOMODA See e.g., FIGS. 4-5B).
Regarding claim 13, Doman, as modified by Piesker and KOMODA in the rejection of claim 12 hereinabove, further teaches wherein the fuel flows back towards the lower location under the influence of gravity (KOMODA See e.g., ¶ [0106]).
Regarding claim 14, Doman, as modified by Piesker and KOMODA in the rejection of claim 13 hereinabove, further teaches wherein the fuel flows back towards the inboard location through at least one channel being at least partially defined by longitudinally-extending structural configurations rising from the lower skin of the wing (KOMODA See e.g., FIGS. 2 & 5A-5B; ¶s [0035], [0093], & [0101]).


Claim 15 is/are rejected under 35 USC § 103 as being unpatentable over KOMODA, and further in view of BURNELL, UK Patent Application GB 2557302 A (hereinafter called BURNELL).
Regarding claim 15, as best understood, KOMODA teaches a method for maintaining temperatures in an aircraft, the aircraft having symmetrical fuel tanks (See e.g., FIG. 1), each tank being defined by the internal surfaces of a wing (See e.g., FIG. 2A element W; ¶ [0068], “An inner portion of the wing box W is used as a fuel tank for storing a fuel …”) , the method comprising:
… circulating fuel from an inboard region in each fuel tank to an outer region in each fuel tank such that the fuel flows back to the inner regions under the influence of gravity from the outer regions (See e.g., ¶s [0106] & [0121]), a lower portion of each wing serving to dissipate heat from the fuel being circulated (See e.g., FIGS. 4 & 5A-5B; ¶s [0106] & [0121]).

However, BURNELL teaches … detection of a fuel temperature which needs to be cooled in order to maintain safe operation (See e.g., FIG. 3 element 36; Abstract; ¶s [0019] & [0040], “A temperature control module (fig.3,33) may be used to maintain the fuel temperature between 5 to 10 degrees Celsius; using sensor (fig.3,36) to directly or indirectly detect the fuel temperature, and heat exchanger (fig.3,37), in communication with atmospheric air, and pump (fig.3,38) to regulate the coolant flow and temperature.”).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of KOMODA and BURNELL before him, before the effective filing date of the claimed invention, to provide the method of KOMODA with detection of a fuel temperature which needs to be cooled in order to maintain safe operation, as taught by BURNELL.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to maintain the fuel below its lower flammability limit, as disclose in BURNELL (See e.g., ¶ [0008]).


Claim 16 is/are rejected under 35 USC § 103 as being unpatentable over KOMODA, and further in view of BURNELL, and further in view of Buchholz.
Regarding claim 16, KOMODA, as modified by Burnell in the rejection of claim 15 hereinabove, further teaches comprising: the detection of a fuel level in a wing fuel tank falling below a preselected minimum (KOMODA ¶ [0017]).

However, Buchholz teaches maintaining a fuel scavenge system in an off state (See e.g., FIGS. 1B & 6 element 606; ¶ [0018], “Valve 36a prevents fuel from being scavenged to the wing fuel tank 14 until enough fuel has been consumed from the wing fuel tank 14 to make sure there is enough room for the scavenged fuel without over filling the wing fuel tank 14.”); and
activating the fuel scavenge system upon the detection of a fuel level in a wing fuel tank falling below a preselected minimum (See e.g., FIGS. 1B & 6 element 602; ¶ [0018], “… the scavenge pump 30 is operated responsive to a first float operated shutoff valve 36a sensing fuel level in the wing fuel tank 14 and a second float operated shutoff valve 36b sensing fuel level in the center tank. … Valve 36b senses the fuel level in the center fuel tank 10 and prevents motive flow from the boost pumps [28a, 28b] from being sent to the scavenge pump 30 until the center fuel tank 10 is nearly empty.”).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of KOMODA, BURNELL, and Buchholz before him, before the effective filing date of the claimed invention, to provide the method of the combined invention of KOMODA and BURNELL with maintaining a fuel scavenge system in an off state; and activating the fuel scavenge system upon the detection of a fuel level in a wing fuel tank falling below a preselected minimum, as taught by Buchholz.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide assistance for fuel flow between fuel tanks and the engines, as suggested in Buchholz (See e.g., ¶s [0017] & [0018]).


Claims 17-19 and 21 is/are rejected under 35 USC § 103 as being unpatentable over Buchholz, and further in view of Jones.
Regarding claim 17, Buchholz teaches a control process for maintaining acceptable fuel temperatures in a fuel system, the fuel system including a scavenging system (See e.g., FIGS. 1A-1B; ¶ [0018]), the scavenging system when subjected to motive flow from an engine (i) operating at least one extraction pump (See e.g., FIG. 1B element 28b; ¶ [0018]); and (ii) returning the motive fuel to a fuel tank, the control process comprising:
beginning with motive flow to the scavenging system turned off (See e.g., FIG. 6 element 606);
continually reading a fuel level … in the fuel tank (See e.g., FIG. 1B elements 36a, 36b, ¶ [0018], where the disclosed operation of the float valves teaches continually reading a fuel level … in the fuel tank); and
activating the scavenge system by opening up motive flow to a conduit feeding the scavenge system upon receiving a first level indication reflecting the fuel level has reached or fallen below a predetermined minimum level (See e.g., FIG. 1B element 34-conduit; FIG. 6 elements 602 & 604; ¶s [0018] & [0024], “… the scavenge pump is a passive venturi pump which is activated by motive fuel flow from the boost pumps 28a, 28b and controlled by first float valve 36b, step 604.”), or upon receiving a temperature reading indicating that the fuel temperature has reached a predetermined minimum temperature; and
maintaining fuel temperatures using the beginning and activating steps above (See e.g., the recitations provided in the rejections of these respective steps hereinbefore in the instant claim.  Examiner notes that the “or” limitation that was added in the recent amendment ).
But, Buchholz does not teach continually reading … a fuel temperature in the fuel tank.
However, Jones teaches continually reading … a fuel temperature in the fuel tank (See e.g., FIG. 2 elements 108 and 109; ¶ [0017] & [0062]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Buchholz and Jones before him, before the effective filing date of the claimed invention, to provide the method of Buchholz with continually reading temperatures of fuel in the tank; and activating the scavenge system if the temperature reaches a predetermined minimum temperature even if the fuel level remains above the predetermined minimum level, as taught by Jones.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to read the temperatures and control the flow of the fuel to maintain the required and prescribed temperatures to a level below the flammability zone for the fuel being used in the tanks, as suggested in Jones (See e.g., ¶ [0063]).
Regarding claim 18, Buchholz, as modified by Jones in the rejection of claim 17 hereinabove, further teaches comprising: deactivating the scavenge system by stopping motive flow upon the fuel level in the fuel supply tank rising back above the predetermined minimum level or some other predetermined level (Buchholz See e.g., FIGS. 1B & 6 element 606; ¶ [0018], “Valve 36a prevents fuel from being scavenged to the wing fuel tank 14 until enough fuel has been consumed from the wing fuel tank 14 to make sure there is enough room for the scavenged fuel without over filling the wing fuel tank 14.”).
Regarding claim 19, Buchholz, as modified by Jones in the rejection of claim 18 hereinabove, further teaches comprising: disposing a valve in the conduit feeding the scavenge (Buchholz See e.g., FIG. 1B element 36a) for the purpose of executing the activating and deactivating steps.
Regarding claim 21, as best understood, Buchholz, as modified by Jones in the rejection of claim 17 hereinabove, further teaches comprising: executing the activating the step even if the fuel level remains above the predetermined minimum level (Buchholz See e.g., FIG. 1B; FIG. 6 elements 602 & 604; ¶s [0018] & [0024], where, when the activating step is being executed prior to reaching a predetermined minimum level (as set forth in the recitation of Buchholz hereinbefore), the fuel level is above the predetermined minimum level during that time, and therefore teaches the instant claim limitation).

Response to Arguments
Applicant’s arguments filed 12/07/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner reiterates that the prior art references Doman, Jones, and Buchholz, that are still being used in the rejections of the instant Office Action, are not being cited regarding the arguments set forth by the Applicant in the REMARKS.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TERRI L FILOSI/
Examiner
Art Unit 3644
05 March 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644